Pfeifer, J.
This case addresses the procedures to be followed, under R.C. 3319.11 and 3319.111, before a board of education can decide not to renew the limited contract between itself and a teacher.
I
Farmer contends that when Superintendent Acierto recommended that her contract be renewed, the board had no authority to decline to renew the contract. We disagree.
*158In support of her contentions, Farmer cites R.C. 3319.11(E), which provides:
“Any teacher employed under a limited contract and not eligible to be considered for a continuing contract, is, at the expiration of such limited contract, considered reemployed under the provisions of this division at the same salary plus any increment provided by the salary schedule unless evaluation procedures have been complied with * * * and the employing board, acting upon the superintendent’s written recommendation that the teacher not be reemployed, gives such teacher written notice of its intention not to reemploy him on or before the thirtieth day of April.”
Farmer contends that the phrase “acting upon the superintendent’s written recommendation that the teacher not be reemployed” precludes the board from terminating a teacher when a superintendent recommends that a teacher be reemployed.
Farmer asks us to interpret R.C. 3319.11(E) as a legislative attempt to overturn the long-standing rule of this court that “[t]he ultimate responsibility for employing teachers rests upon the board of education under R.C. 3319.07 and 3319.11.” Justus v. Broum (1975), 42 Ohio St.2d 53, 71 O.O.2d 35, 325 N.E.2d 884, paragraph one of syllabus. If this were the intent of the General Assembly, it would have expressly said so. Accordingly, we reject Farmer’s contention that the superintendent’s recommendation to renew Farmer’s contract vetoed the board’s unanimous decision not to renew the contract.
II
Farmer also contends that we should order the board to reemploy her because the board did not follow the proper evaluation procedures required by R.C. 3319.111.
R.C. 3319.11(G)(7) limits the scope of appeal available to teachers whose contracts have not been renewed by boards of education. The statute provides, in relevant part:
“[T]he court in an appeal under this division is limited to the determination of procedural errors and to ordering the correction of procedural errors and shall have no jurisdiction to order a board to reemploy a teacher, except that the court may order a board to reemploy a teacher in compliance with the requirements of division * * * (E) of this section when the court determines that evaluation procedures have not been complied with pursuant to division (A) of section 3319.111 of the Revised Code * * *.”
Former R.C. 3319.111(A) mandates that teachers employed by limited contracts be evaluated. The statute, at the time relevant to this case, required that “[t]his evaluation shall be conducted at least twice in the school year in which the *159board may wish to declare its intention not to re-employ the teacher. One evaluation shall be conducted and completed not later than the first day of February and the teacher being evaluated shall receive a written report to the results of this evaluation not later than the tenth day of February. One evaluation shall be conducted and completed between the first day of March and the first day of April and the teacher being evaluated shall receive a written report of the results of this evaluation not later than the tenth day of April.”
R.C. 3319.111(B) defines the term “evaluation” used in former R.C. 3319.-111(A). R.C. 3319.111(B) outlines specific procedures that boards of education must follow when evaluating teachers whose contracts the board ultimately decides not to renew. The statute provides:
“Any board of education evaluating a teacher pursuant to this section shall adopt evaluation procedures that shall be applied each time a teacher is evaluated pursuant to this section. These evaluations shall include, but not be limited to:
“(1) Criteria of expected job performance in the areas of responsibility assigned to the teacher being evaluated;
“(2) Observation of the teacher being evaluated by the person conducting the evaluation on at least two occasions for not less than thirty minutes on each occasion;
“(3) A written report of the results of the evaluation that includes specific recommendations regarding any improvements needed in the performance of the teacher being evaluated and regarding the means by which the teacher may obtain assistance in making such improvements.” (Emphasis added.)
R.C. 3319.111(B) requires that two observations be made for each of the two evaluations required under R.C. 3319.111(A). The statute, therefore, requires a two-to-one ratio of observations to written evaluations.
Thus, using the time line delineated in R.C. 3319.111(A), the board needed to complete one evaluation of Farmer before February 1, 1991. Two observations should have also been performed for each evaluation occurring before this date. The record indicates that, by that date, the board had conducted only one observation for each of the two evaluations it had completed. Thus, the board failed to fulfill the statutorily mandated two-to-one ratio of observations to written evaluations.
The board contends that it is improper for a court to reverse the board’s decision not to reemploy Farmer due to its failure to follow the observation requirements listed in 3319.111(B). The board notes that the observation requirements appear in subsection (B) of R.C. 3319.111, but that R.C. 3319.11(G)(7) limits the grounds of appeal available to a teacher whose contract has not been *160renewed to when “evaluation procedures have not been complied with pursuant to division (A) of section 3319.111.” We disagree.
R.C. 3319.111(B) defines the evaluation procedures required under former R.C. 3319.111(A). A proper evaluation under former R.C. 3319.111(A) contains all the elements delineated in R.C. 3319.111(B), including the observation requirements listed in 3319.111(B)(2).
The failure of the board to comply with the observation requirements of R.C. 3319.111(B)(2) constitutes a failure to comply with the evaluation requirements of former 3319.111(A). Such a failure constitutes a ground upon which a court reverses the board’s decision not to reemploy Farmer under to R.C. 3319.-11(G)(7).
Ill
Finally, we address the relief Farmer is entitled to receive because of our finding that the trial court correctly ordered that she be reemployed as the result of the improper nonrenewal of her contract. Farmer claims that she is entitled to back pay. We agree.
R.C. 3319.11(G)(7) provides that when a board of education improperly terminates a teacher by not complying with the evaluation procedures required by former R.C. 3319.111(A), a court should order the board to reemploy the teacher. The statute does not state the effective date of this reemployment. We hold that if a court determines that a board of education has failed to comply with the evaluation procedures required by R.C. 3319.111(A), the teacher whose contract was not properly nonrenewed is entitled to back pay. This back pay begins to accumulate when the board improperly chose not to renew the teacher’s contract.
We award back pay because to hold to the contrary would produce an absurd result. A board could improperly terminate its employee, tie up the employee’s case in the courts for years, and, consequently, realize significant savings for the salaries that it did not have to pay her during the pendency of the litigation. By awarding back pay, we eliminate any incentive for the dilatory conduct of the school board. We affirm the judgment of the court of appeals and remand the cause to the trial court to determine the amount of Farmer’s damages.

Judgment affirmed and cause remanded.

A.W. Sweeney, Douglas and F.E. Sweeney, JJ., concur.
Moyer, C.J., Wright and Deshler, JJ., dissent.
Dana A. Deshler, Jr., J., of the Tenth Appellate District, sitting for Resnick, J.